Citation Nr: 1626145	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  12-28 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to higher evaluation for posttraumatic stress disorder (PTSD), initially rated 50 percent prior to October 6, 2012, and over 70 percent thereafter.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a May 2011 rating decision of the VA Regional Office (RO) in Waco, Texas.  The Board previously remanded this case.  

The claim for a total disability based on individual unemployability due to service-connected disability (TDIU) the RO has granted.  As such the TDIU claim is no longer before the Board.

However, after increase of PTSD to 70 percent from October 6, 2012, the claim for still higher rating remains.  See A.B. v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1. Prior to October 6, 2012, the Veteran had occupational and social impairment with reduced reliability and productivity due to PTSD, but not worse than that level.

2. Since October 6, 2012, there has not been total occupational and social impairment due to PTSD.


CONCLUSION OF LAW

The criteria are not met for initial evaluation higher than 50 percent for PTSD prior to October 6, 2012, or evaluation higher than 70 percent after October 6, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.             §§ 5100 , 5102, 5103A, 5107, 5126 (West 2014) provides VA's duties to notify and assist a claimant with development of a claim for compensation benefits.  See also, 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. 

The Veteran has been provided satisfactory VCAA notice, and proper assistance through obtaining VA medical records and scheduling VA examination, including directed by prior Board remand.  The Veteran and his attorney provided private medical reports.  The Veteran declined the opportunity for a hearing.  The claim has been properly developed, and can be decided.

Disability evaluations are determined applying VA's rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated based on criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When reasonable doubt arises            as to the degree of disability the issue will be resolved in favor of the claimant.             38 C.F.R. § 4.3

The claim is for increase since effective date of service connection.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

PTSD is rated at 38 C.F.R. § 4.130, Diagnostic Code 9411 under a General Rating Formula for Mental Disorders.  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

70 percent is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

100 percent is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed above are just examples of degree of impairment, and consideration also must be given to factors outside the rating criteria.                           See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

March 2011 VA examination indicated the Veteran reported psychiatric symptoms of nightmares, flashbacks, intrusive thoughts, avoidance of stimuli associated with combat, decreased participation in activities, hypervigilance, anger problems, sleep disturbances, concentration problems, exaggerated startle response, irritability, and difficulty trusting others.  All the symptoms reportedly were severe.  There was no history of hospitalizations due to a psychiatric condition.  He had just started taking a psychotropic medication.  The Veteran reported one close friend known since childhood.  He was divorced.  He remained on friendly terms with his first wife, who was present at the examination.  According to the Veteran, after returning from Vietnam, he became "angry and mean" with persons at work and people in social situations.  He stopped participating in recreational activities like hunting.  He began abusing alcohol heavily when he first got back.  He was uncomfortable in crowds, always looking around him, and had difficulty with staying asleep, concentration, and memory.  On mental status examination there was not impairment of thought process or communication, any delusions or hallucinations, inappropriate behavior, suicidal or homicidal thoughts, inability to maintain hygiene or activities of daily living.  There was memory loss or impairment.  There was not obsessive or ritualistic behavior, irrelevant or illogical speech, or panic attacks.  The Veteran had on and off, mild depressed mood.  There was daily severe anxiety, including while driving and in crowds.  The diagnosis was PTSD.  The Global Assessment of Functioning (GAF) score (from then applicable DSM-IV psychiatric manual) was 50.

March 2012 examination indicated diagnosis of PTSD, mild.  GAF assigned was 65, for good relationships and enjoying being with people; good concentration and memory; with primary complaint recurring nightmares related to service and chronic sleep impairment.  The Veteran had a successful 20 year career owning his own A/C company, but had to stop working due to a physical ailment.  It was estimated the Veteran had occupational and social impairment due to mild or transient symptoms with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  There was no legal history from the previous 10 years.  He did not take any medication for PTSD.  Symptoms were identified of anxiety, and chronic sleep impairment.  It was reported that the only real problem he experienced was the recurring distressing nightmares that caused chronic sleep impairment.  His work limitations were attributable to his medical problems.  Chronic sleep impairment was considered to mildly impact ability to exert sustained effort and concentration during the day.  

An October 6, 2012 private psychological evaluation based on telephone interview and records review indicated speech hesitant but logical and sequential; no unusual thought process; mood mildly dysphoric, affected somewhat constricted;  no difficulty with proverb interpretation; adequate judgment and insight; intact memory; fair command of basic information facts.  The psychologist expressed belief that the proper evaluation was 70 percent not 50 percent.  Symptoms were considered to negatively impact workplace function when implementing more than the simplest of instructions; concentration; persistence; short-term memory; independent decisionmaking; follow through; motivation; energy levels; stress management; teamwork; responsiveness to supervision.  The diagnosis was PTSD, chronic, severe; and mood disorder, not otherwise specified (NOS) with GAF assigned of 48.  

November 2012 vocational consultant's evaluation found the Veteran unemployable because of PTSD, due to worsening limitations on activities of daily living, and issues of stress tolerance, concentration and inability to sustain adequate social relationships in the workplace.  The Veteran was not actually interviewed, this was based on a records review.  

February 2015 VA examination indicated PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Recent history showed the Veteran lived at a motel.  He periodically socialized at the VFW, and reported some limited social interactions.  He was not taking psychiatric medication.  Symptoms were identified as depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Behavioral observation was the Veteran was casually dressed and well groomed.  He was alert and oriented times four.  Speech was fluent.  Thought processes were logical and coherent.  Affect was anxious.  He was capable of managing his financial affairs.  On impact upon ability to work, he was irritable with others.  He was generally anxious.                He had difficulty with sleep, which lowered his energy.  

For the time period prior to October 6, 2012, the Board finds a 50 percent evaluation should remain in effect.  The Veteran did not have occupational and social impairment in most areas.  As 2011 examination showed, the primary issue was sleep disturbance.  Also, the Veteran had some difficulty with others in a work setting, though the reason for no longer working was a physical condition (as later indicated).  There was crowd avoidance and anxiety.  There was just mild depressed mood.  Other more positive characteristics were some continued effective social relationships.  Mood disturbance while apparent was not an ever present problem.  Importantly, there were not the typical symptoms associated with a 70 percent rating under Diagnostic Code 9411 -- there was no suicidal or homicidal ideation, obsessive behavior, delusional thinking, or impairment of thought process or speech.  The 2012 VA examination showed similar results, if not better.  PTSD was estimated as mild in severity, as was occupational and social impairment.  There were good social relationships, and good concentration and memory.  While the Veteran had considerable sleep impairment, this was considered to have mild impact on daily life.  The Board understands this 2012 VA examination is but one snapshot of the Veteran's condition, and the true picture comes from all the evidence.  See 38 C.F.R. § 4.126(a).  All the same, the evidence from before October 6, 2012 does not meet the standard for the next higher 70 percent rating. 

For the timeframe since October 6, 2012 during which 70 percent now applies, the Veteran has not had total occupational and social impairment.  Though October 2012 psychological evaluation noted symptoms that negatively impacted workplace function (lost concentration and persistence, limited teamwork capacity), none of these alone would completely rule out ever working.  (The Veteran receives a TDIU but that is based upon PTSD combined with other service-connected physical disability.)  More recent 2015 examination shows that psychiatric condition may have worsened, but not to severity of 100 percent.  Thought processes were logical and coherent.  He was alert, oriented, and considered capable of managing finances.  Speech was fine.  There was still depressed and anxious mood, and sleep difficulty.  However, the Veteran had none of the general symptoms associated with 100 percent, including persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Nor are there other symptoms indicating total impairment.  A higher evaluation is not available under the VA rating schedule.

This analysis includes consideration of the private November 2012 opinion.  While it is reported that the Veteran was unemployable, that is not consistent with the GAF score listed nor is it consistent with the findings recorded.  As noted, the Veteran has been awarded a total rating due to service connected disorders.  The findings on this report do not support a rating in excess of the 70 percent assigned.

The Board has also considered extraschedular evaluation under 38 C.F.R.                   § 3.321(b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence in this case does not show such an exceptional disability picture.  Comparison between the Veteran's current rating with the criteria found in the rating schedule shows that the rating criteria reasonably describe disability level and symptomatology.   The Veteran and his representative have not identified any symptoms not recognized by the rating criteria, or alleged that the rating criteria are inadequate.  The Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.

The weight of the evidence is unfavorable and so VA's benefit-of-the-doubt doctrine is not applicable, and the claim is being denied.  


ORDER

An initial rating higher than 50 percent for PTSD prior to October 6, 2012, and over 70 percent thereafter is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


